Elliott, J.
The appellants were convicted of the crime of rape, and from the judgment entered against them they prosecute this appeal.
It is asserted that the trial court erred in excluding a report made by the gránd jury, but the report is not embodied in the bill of exceptions, and hence no question is presented upon the ruling. In the absence of the document we can not say that it was competent, but must presume that it was incompetent. An appellant who seeks a reversal must overcome the-presumption which always prevails in favor of the rulings of the trial court in the absence of countervailing facts.
We have given the evidence careful study, and find that it so far and sufficiently supports the verdict that we can not disturb it.
Judgment affirmed.
McBride, J., did not take part in the decision of this case.